                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LEODIS RANDLE                                                                      PLAINTIFF

VS.                               4:18-CV-00188-BRW-BD

D. MUSIDDIQ, et al.                                                            DEFENDANTS

                                       ORDER

       I have received a Partial Recommended Disposition (“Recommendation”) from

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review of the

Recommendation, I approve and adopt the Recommendation in all respects.

       Mr. Randle’s motions for preliminary injunctive relief (Doc. Nos. 112, 125) are

       DENIED. IT IS SO ORDERED, this 20th day of December, 2018.



                                            /s/ Billy Roy Wilson ______________
                                            UNITED STATES DISTRICT JUDGE
